Exhibit 10.2
(FOUR YEAR WITH PERFORMANCE VESTING)
LEAP WIRELESS INTERNATIONAL, INC.
2004 STOCK OPTION, RESTRICTED STOCK AND
DEFERRED STOCK UNIT PLAN
RESTRICTED STOCK AWARD GRANT NOTICE AND
RESTRICTED STOCK AWARD AGREEMENT
     Leap Wireless International, Inc. (the “Company”), pursuant to its 2004
Stock Option, Restricted Stock and Deferred Stock Unit Plan, as amended (the
“Plan”), hereby grants to the holder listed below (“Holder”), the number of
shares of the Company’s Common Stock set forth below (the “Shares”). This
Restricted Stock award is subject to all of the terms and conditions as set
forth herein and in the Restricted Stock Award Agreement attached hereto as
Exhibit A (the “Restricted Stock Agreement”) and the Plan, each of which are
incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Grant Notice
and the Restricted Stock Agreement.

     
Holder:
   
 
   
 
   
Award Number:
   
 
   
 
   
Grant Date:
   
 
   
 
   
Total Number of Shares of Restricted Stock:
                       shares
 
   
Vesting Schedule:
  The Shares shall be released from the Forfeiture Restriction set forth in
Section 2.1 of the Restricted Stock Agreement on the dates and in the amounts
indicated in Exhibit B to this Grant Notice.

     By Holder’s signature below, or by Holder’s submitting his or her
electronic acceptance of the Shares subject to this Grant Notice using the
website of the Company’s designated brokerage firm, Holder agrees to be bound by
the terms and conditions of the Plan, the Restricted Stock Agreement and this
Grant Notice. Holder agrees to access copies of the Plan and the prospectus
governing the Plan (the “Plan Documents”) on the Company’s intranet or on the
website of the Company’s designated brokerage firm. Paper copies are also
available upon request to the Secretary of the Company at the Company’s
corporate offices.
     Holder has reviewed this Grant Notice, the Restricted Stock Agreement and
the Plan Documents in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Grant Notice or accepting the Shares
subject hereto and fully understands all provisions of this Grant Notice, the
Restricted Stock Agreement and the Plan. Holder hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator of the Plan upon any questions arising under the Plan, this Grant
Notice or the Restricted Stock Agreement.

             
 
  HOLDER:        
 
           
 
  By:        
 
           
 
  Print Name:        
 
           
 
  Address:        
 
           

4-Year Performance Vesting Restricted Stock Award
3/15/10

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO RESTRICTED STOCK AWARD GRANT NOTICE
RESTRICTED STOCK AWARD AGREEMENT
     Pursuant to the Restricted Stock Award Grant Notice (“Grant Notice”) to
which this Restricted Stock Award Agreement (this “Agreement”) is attached, Leap
Wireless International, Inc. (the “Company”) has granted to Holder the number of
shares of Restricted Stock under the Company’s 2004 Stock Option, Restricted
Stock and Deferred Stock Unit Plan, as amended (the “Plan”) indicated in the
Grant Notice. The Shares are subject to the terms and conditions of the Plan
which are incorporated herein by reference. Capitalized terms not specifically
defined herein shall have the meanings specified in the Plan and the Grant
Notice.
ARTICLE I
GRANT OF RESTRICTED STOCK
     1.1 Grant of Restricted Stock. Effective as of the Grant Date set forth in
the Grant Notice (the “Grant Date”), and upon the terms and conditions set forth
in the Plan and this Agreement, the Company irrevocably grants to Holder the
number of shares of Common Stock set forth in the Grant Notice (the “Shares”) in
consideration of Holder’s employment with or service to the Company or its
Subsidiaries on or before the Grant Date, for which the Administrator has
determined Holder has not been fully compensated, and the Administrator has
determined that the benefit received by the Company as a result of such
employment or service has a value that exceeds the aggregate par value of the
Shares, which Shares, when issued in accordance with the terms hereof, shall be
fully paid and nonassessable.
     1.2 Issuance of Shares. On the Grant Date, the Company shall issue the
Shares to Holder and shall (a) cause a stock certificate or certificates
representing the Shares to be registered in the name of Holder, or (b) cause
such Shares to be issued in uncertificated form, with such Shares recorded in
the name of Holder in the books and records of the Company’s transfer agent,
with appropriate notations regarding the restrictions imposed pursuant to this
Agreement. If a stock certificate is issued, it shall be delivered to and held
in custody by the Company pursuant to Section 1.4 and shall bear the restrictive
legends required by Section 3.3 below. The issuance of the Shares shall be
subject to the satisfaction of the conditions to issuance set forth in
Section 7.9 of the Plan.
     1.3 Rights as Stockholder. Except as otherwise provided herein, upon
issuance of the Shares by the Company, Holder shall have all the rights of a
stockholder with respect to said Shares, subject to the restrictions herein,
including the right to vote the Shares and to receive all dividends or other
distributions paid or made with respect to the Shares; provided, however, that
any and all cash dividends paid on such Shares and any and all shares of Common
Stock, capital stock or other securities received by or distributed to Holder
with respect to the Shares as a result of any stock dividend stock split,
reverse stock split, recapitalization, combination, reclassification, or similar
change in the capital structure of the Company shall also be subject to the
Forfeiture Restriction (as defined in Section 2.1 below) and the restrictions on
transfer in
4-Year Performance Vesting Restricted Stock Award
3/15/10

A-1



--------------------------------------------------------------------------------



 



Section 2.4 below until such restrictions on the underlying Shares lapse or are
removed pursuant to this Agreement and shall be held by the Company pursuant to
Section 1.4 pending the removal of such restrictions.
     1.4 Escrow. The Secretary of the Company, or such other escrow holder as
the Administrator may appoint, may retain physical custody of the certificates,
if any, representing the Shares (and any dividends or other distributions paid
on such Shares) until all of the restrictions imposed pursuant to this Agreement
lapse or shall have been removed. In such event, Holder shall not retain
physical custody of any certificates representing Unreleased Shares issued to
Holder (or any dividends or other distributions paid on such Shares). Holder, by
acceptance of this Award, shall be deemed to appoint, and does so appoint, the
Company and each of its authorized representatives as Holder’s
attorney(s)-in-fact to effect any transfer of forfeited Unreleased Shares (and
any dividends or other distributions paid on such Shares) to the Company as may
be required pursuant to the Plan or this Agreement, and to execute such
representations or other documents or assurances as the Company or such
representatives deem necessary or advisable in connection with any such
transfer.
ARTICLE II
RESTRICTIONS ON SHARES
     2.1 Forfeiture Restriction. Subject to the provisions of Section 2.2 below,
if Holder has a Termination of Employment, Termination of Directorship or
Termination of Consultancy, as applicable, all of the Unreleased Shares (as
defined below) shall thereupon be forfeited immediately and without any further
action of the Company (the “Forfeiture Restriction”). Upon the occurrence of
such a forfeiture, the Company shall become the legal and beneficial owner of
the Unreleased Shares and all rights and interests therein or relating thereto,
and the Company shall have the right to retain and transfer to its own name the
number of Unreleased Shares being forfeited by Holder. In the event any of the
Shares are forfeited pursuant to this Section 2.1, any dividends or other
distributions paid on such Shares and held by the Company shall be retained by
the Company. Holder hereby authorizes and directs the Secretary of the Company,
or such other person designated by the Administrator, to transfer the Unreleased
Shares which have been forfeited pursuant to this Section 2.1 from Holder to the
Company.
     2.2 Release of Shares from Forfeiture Restriction. Subject to Section 2.1
above, the Shares shall be released from the Forfeiture Restriction as indicated
in Exhibit B to the Grant Notice. Any of the Shares released from the Forfeiture
Restriction shall thereupon be released from the restrictions on transfer under
Section 2.4. In the event any of the Shares are released from the Forfeiture
Restriction, any dividends or other distributions paid on such Shares and held
by the Company pursuant to Section 1.3 shall be promptly paid by the Company to
Holder. As soon as administratively practicable following the release of any
Shares from the Forfeiture Restriction, the Company shall, as applicable, either
deliver to Holder the certificate or certificates representing such Shares in
the Company’s possession belonging to Holder, or, if the Shares are held in
uncertificated form, then the Company shall remove the notations on any such
Shares. Holder (or the beneficiary or personal representative of Holder in the
event of Holder’s death or incapacity, as the case may be) shall deliver to the
Company any representations or
4-Year Performance Vesting Restricted Stock Award
3/15/10

A-2



--------------------------------------------------------------------------------



 



other documents or assurances as the Company or its representatives deem
necessary or advisable in connection with any such delivery.
     2.3 Unreleased Shares. Any of the Shares which, from time to time, have not
yet been released from the Forfeiture Restriction are referred to herein as
“Unreleased Shares.”
     2.4 Restrictions on Transfer. Unless otherwise permitted by the
Administrator pursuant to the Plan, no Unreleased Shares or any dividends or
other distributions thereon or any interest or right therein or part thereof,
shall be liable for the debts, contracts or engagements of Holder or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect.
ARTICLE III
OTHER PROVISIONS
     3.1 Taxes.
          (a) Holder has reviewed with Holder’s own tax advisors the federal,
state, local and foreign tax consequences of this investment and the
transactions contemplated by the Grant Notice and this Agreement. Holder is
relying solely on such advisors and not on any statements or representations of
the Company or any of its representatives or agents. Holder understands that
Holder (and not the Company) shall be responsible for Holder’s own tax liability
that may arise as a result of this investment or the transactions contemplated
by this Agreement. Holder understands that Holder will recognize ordinary income
for federal income tax purposes under Section 83 of the Code. Holder understands
that Holder may elect to be taxed for federal income tax purposes at the time
the Shares are purchased rather than as and when the Forfeiture Restriction
lapses by filing an election under Section 83(b) of the Code with the Internal
Revenue Service within thirty (30) days from the date of purchase. A form of
election under Section 83(b) of the Code is attached to the Grant Notice as
Exhibit C.
     HOLDER ACKNOWLEDGES THAT IT IS HOLDER’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO TIMELY FILE THE ELECTION UNDER SECTION 83(b), EVEN IF HOLDER
REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON HOLDER’S
BEHALF.
          (b) Notwithstanding anything to the contrary in this Agreement, the
Company shall be entitled to require payment (which payment may be made in cash,
by deduction from other compensation payable to Holder or in any form of
consideration permitted by Section 10.4 of the Plan) of any sums required by
federal, state or local tax law to be withheld with respect to the issuance,
lapsing of restrictions on or sale of the Shares. The Company shall not be
obligated to deliver any new certificate representing vested Shares to Holder or
Holder’s beneficiary or legal representative unless and until Holder or Holder’s
beneficiary or legal representative, as applicable, shall have paid or otherwise
satisfied in full the amount of all
4-Year Performance Vesting Restricted Stock Award
3/15/10

A-3



--------------------------------------------------------------------------------



 



federal, state and local taxes applicable to the taxable income of Holder
resulting from the issuance, lapsing of restrictions on or sale of the Shares.
     3.2 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Holder is subject to Section 16 of
the Exchange Act, the Plan, the Shares and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
     3.3 Restrictive Legends and Stop-Transfer Orders.
          (a) Any share certificate(s) evidencing the Shares issued hereunder
shall be endorsed with the following legend and any other legend required by any
applicable federal and state securities laws:
THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE SUBJECT TO FORFEITURE UNDER,
AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH, THE TERMS OF A RESTRICTED STOCK
AWARD AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH IS ON
FILE WITH THE SECRETARY OF THE COMPANY.
          (b) Holder agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
          (c) The Company shall not be required: (i) to transfer on its books
any shares of Common Stock that have been sold or otherwise transferred in
violation of any of the provisions of the Plan or this Agreement, or (ii) to
treat as owner of such shares of Common Stock or to accord the right to vote or
pay dividends to any purchaser or other transferee to whom such shares shall
have been so transferred.
     3.4 Notices. Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of the Secretary of the
Company, and any notice to be given to Holder shall be addressed to Holder at
the address given beneath Holder’s signature on the Grant Notice or to the most
recent address for Holder in the Company’s personnel records (or, if sent by
email, to the most recent email address for Holder in the Company’s personnel
records). By a notice given pursuant to this Section 3.4, either party may
hereafter designate a different address for notices to be given to that party.
Any notice shall be deemed duly given when sent via email or when sent by
certified mail (return receipt requested) and deposited (with postage prepaid)
in a post office or branch post office regularly maintained by the United States
Postal Service.
     3.5 Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
4-Year Performance Vesting Restricted Stock Award
3/15/10

A-4



--------------------------------------------------------------------------------



 



     3.6 Governing Law; Severability. This Agreement shall be administered,
interpreted and enforced under the laws of the State of Delaware without regard
to conflicts of laws thereof. Should any provision of this Agreement be
determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.
     3.7 Conformity to Securities Laws. Holder acknowledges that the Plan is
intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Shares are to be issued, only
in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.
     3.8 Amendments. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed or acknowledged by Holder and by a
duly authorized representative of the Company.
     3.9 No Employment Rights. If Holder is an Employee, nothing in the Plan or
this Agreement shall confer upon Holder any right to continue in the employ of
the Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which are expressly reserved, to
discharge Holder at any time for any reason whatsoever, with or without cause,
except to the extent expressly provided otherwise in a written agreement between
the Company and Holder.
     3.10 Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Holder and his or her heirs, executors, administrators, successors and assigns.
4-Year Performance Vesting Restricted Stock Award
3/15/10

A-5



--------------------------------------------------------------------------------



 



EXHIBIT B
TO RESTRICTED STOCK AWARD GRANT NOTICE
VESTING PROVISIONS
     Capitalized terms used in this Exhibit B and not defined below shall have
the meanings given them in the Agreement to which this Exhibit B is attached.
     1. Time-Based Vesting. Subject to any accelerated vesting pursuant to
paragraph 2 below, and the other provisions of the Grant Notice and the
Restricted Stock Agreement, the Unreleased Shares shall be released from the
Forfeiture Restriction in accordance with the following schedule:

      Percentage of the Total Shares Subject to     this Restricted Stock
Agreement that are     Released   Release Date
20% of Total Number of Shares Subject to this Restricted Stock Agreement
  Later of (a) the first anniversary of the Grant Date (provided that the
Company Stock Price Hurdle (as defined below) is achieved using such first
anniversary date as the date of determination of achievement of the Company
Stock Price Hurdle) or (b) the next occurring date on which the Company Stock
Price Hurdle is achieved thereafter
 
   
20% of Total Number of Shares Subject to this Restricted Stock Agreement
  Later of (a) the second anniversary of the Grant Date (provided that the
Company Stock Price Hurdle is achieved using such second anniversary date as the
date of determination of achievement of the Company Stock Price Hurdle) or (b)
the next occurring date on which the Company Stock Price Hurdle is achieved
thereafter
 
   
20% of Total Number of Shares Subject to this Restricted Stock Agreement
  Later of (a) the third anniversary of the Grant Date (provided that the
Company Stock Price Hurdle is achieved using such third anniversary date as the
date of determination of achievement of the Company Stock Price Hurdle) or (b)
the next occurring date on which the Company Stock Price Hurdle is achieved
thereafter

4-Year Performance Vesting Restricted Stock Award
3/15/10

B-1



--------------------------------------------------------------------------------



 



      Percentage of the Total Shares Subject to     this Restricted Stock
Agreement that are     Released   Release Date
40% of Total Number of Shares Subject to this Restricted Stock Agreement
  Later of (a) the fourth anniversary of the Grant Date (provided that the
Company Stock Price Hurdle is achieved using such fourth anniversary date as the
date of determination of achievement of the Company Stock Price Hurdle) or (b)
the next occurring date on which the Company Stock Price Hurdle is achieved
thereafter

     For purposes of this Exhibit B, the “Company Stock Price Hurdle” shall be
achieved if (i) the simple average of the last reported sale prices (or closing
prices, if applicable) per share of the Company’s Common Stock as reported by
the Nasdaq Stock Market (or any other automated quotation service or national
securities exchange upon which the Company’s Common Stock may then be quoted or
listed for trading) for the thirty (30) calendar day period ending on the day
immediately preceding the date of determination (with such sale prices or
closing prices adjusted appropriately for any stock splits, stock dividends,
reverse stock splits, stock combinations and the like occurring during such
thirty (30) calendar day period), is greater than (ii) the Fair Market Value per
share of the Company’s Common Stock on the Grant Date.
     The Administrator, in its discretion, may adjust or modify the Company
Stock Price Hurdle as necessary or desirable to account for any of the events
described in Section 10.3(a) of the Plan, or in the event of a Change in
Control, in order to properly reflect the Company’s intent with respect to the
Company Stock Price Hurdle or to prevent dilution or enlargement of the benefits
or potential benefits intended to be made available with respect to this Award.
     The vesting of the Unreleased Shares specified in this paragraph 1 shall be
cumulative. The Unreleased Shares shall vest pursuant to this paragraph 1 only
if Holder is an Employee, Director or Consultant of the Company or any of its
Subsidiaries on the applicable Vesting Date.
     2. Change in Control Accelerated Vesting.
          (a) Termination of Employment in the Event of a Change in Control. In
the event of a Change in Control, if Holder has a Termination of Employment by
reason of discharge by the Company other than for Cause (as defined below), or
by reason of resignation by Holder for Good Reason (as defined below), during
the period commencing ninety (90) days prior to such Change in Control and
ending twelve (12) months after such Change in Control, then the remaining
Unreleased Shares shall be released from the Forfeiture Restriction on the date
of Holder’s Termination of Employment (or, if later, immediately prior to the
date of the occurrence of such Change in Control).
          (b) Definitions of Cause and Good Reason. For purposes of this
Exhibit B, the terms “Cause” and “Good Reason” shall have the meanings given to
such terms in the Holder’s employment or severance agreement with the Company in
effect on the Grant Date and if Holder does not have an employment or severance
agreement or Holder’s employment or
4-Year Performance Vesting Restricted Stock Award
3/15/10

B-2



--------------------------------------------------------------------------------



 



severance agreement does not include definitions of “Cause” and “Good Reason”,
the terms shall be defined for purposes of this Exhibit B as follows:
          (i) “Cause” shall mean termination of Holder’s employment by the
Company (or any Parent or Subsidiary or any successor thereof) for any one or
more of the following occurrences: (A) Holder’s material breach of any provision
of the Employee Confidentiality and Invention Assignment Agreement or any other
agreement between Holder and the Company (or any Parent or Subsidiary or any
successor thereof), after a written notice from the Company is delivered to
Holder describing Holder’s breach and Holder is afforded a period of at least
thirty (30) days to correct the breach and fails to do so within such period;
(B) Holder’s conviction by, or entry of a plea of guilty or nolo contendere in,
a court of competent and final jurisdiction for (i) any felony, or (ii) other
illegal conduct (other than minor traffic violations) that is likely to inflict
or has inflicted material injury on the business of the Company (or any Parent
or Subsidiary or any successor thereof); (C) Holder’s commission of an act of
fraud, embezzlement or dishonesty, whether prior to or subsequent to the date
hereof upon the Company (or any Parent or Subsidiary or any successor thereof);
(D) Holder’s willful neglect of or willful failure to substantially perform
(i) Holder’s duties with the Company (or any Parent or Subsidiary or any
successor thereof) or (ii) the lawful and reasonable directions of the Board of
Directors of the Company (or any Parent or Subsidiary or any successor thereof
which employs Holder or for which Holder serves as an officer) or of the
individual to whom Holder reports (other than any such neglect or failure
occurring after Holder’s issuance of a notice of termination for Good Reason),
after a written notice from the Company is delivered to Holder describing
Holder’s neglect or failure to perform and Holder is afforded a period of at
least thirty (30) days to correct the neglect or failure to perform and fails to
do so within such period; or (E) Holder’s gross misconduct affecting or material
violation of any duty of loyalty to the Company (or any Parent or Subsidiary or
any successor thereof).
          (ii) “Good Reason” shall mean, without Holder’s express written
consent, the occurrence of any of the following circumstances: (A) a material
diminution in Holder’s authority, duties or responsibilities with the Company
(or any Parent or Subsidiary or any successor thereof), including, without
limitation, the continuous assignment to Holder of any duties materially
inconsistent with Holder’s position with the Company (or any Parent or
Subsidiary or any successor thereof), or a material negative change in the
nature or status of Holder’s responsibilities or the conditions of Holder’s
employment with the Company (or any Parent or Subsidiary or any successor
thereof); (B) a material diminution in Holder’s annualized cash and benefits
compensation opportunity, which shall include Holder’s base compensation,
Holder’s annual target bonus opportunity and Holder’s aggregate employee
benefits, as in effect on the Grant Date as the same may be increased from time
to time thereafter; (C) a material change in the geographic location at which
Holder must perform his or her duties (and the Company and Holder agree that any
involuntary relocation of the Company’s offices (or the offices of any Parent or
Subsidiary or any successor thereof) at which Holder is principally employed to
a location more than sixty (60) miles from such location would constitute a
material change); or (D) a material breach by the Company (or any Parent or
Subsidiary or any successor thereof) of its obligations to
4-Year Performance Vesting Restricted Stock Award
3/15/10

B-3



--------------------------------------------------------------------------------



 



Holder under a written severance agreement that expressly provides that Holder’s
resignation of employment with the Company (or any Parent or Subsidiary thereof)
following a material breach of such written severance agreement constitutes a
resignation of employment for “Good Reason” thereunder.
Holder’s right to terminate employment with the Company (or any Parent or
Subsidiary or any successor thereof) pursuant to this subparagraph shall not be
affected by Holder’s incapacity due to physical or mental illness. Holder’s
continued employment with the Company (or any Parent or Subsidiary or any
successor thereof) shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason hereunder.
Holder must provide written notice to the Company of the occurrence of any of
the foregoing events or conditions without Holder’s written consent within
ninety (90) days of the initial occurrence of such event or condition. The
Company (or any Parent or Subsidiary or any successor thereof) shall have a
period of thirty (30) days to cure such event or condition after receipt of
written notice of such event or condition from Holder. Holder must resign for
Good Reason within one (1) year following the initial existence of the event or
condition constituting Good Reason.
          (c) Condition to Release of Shares. The release of Unreleased Shares
from the Forfeiture Restriction pursuant to subparagraph 2(a) shall be
conditioned on Holder’s delivery to the Company of an executed General Release
substantially in the form attached as Exhibit D to the Grant Notice (which
General Release shall be subject to revision from time-to-time by the Company
due to, among other things, changing legal and regulatory requirements) and the
Holder’s non-revocation of such General Release during the time period for such
revocation set forth therein.
4-Year Performance Vesting Restricted Stock Award
3/15/10

B-4



--------------------------------------------------------------------------------



 



EXHIBIT C
TO RESTRICTED STOCK AWARD GRANT NOTICE
FORM OF 83(B) ELECTION AND INSTRUCTIONS
     These instructions are provided to assist you if you choose to make an
election under Section 83(b) of the Internal Revenue Code, as amended, with
respect to the shares of common stock, par value $0.0001, of Leap Wireless
International, Inc. transferred to you. Please consult with your personal tax
advisor as to whether an election of this nature will be in your best interests
in light of your personal tax situation.
     The executed original of the Section 83(b) election must be filed with the
Internal Revenue Service not later than 30 days after the date the shares were
transferred to you. PLEASE NOTE: There is no remedy for failure to file on time.
The steps outlined below should be followed to ensure the election is mailed and
filed correctly and in a timely manner. ALSO, PLEASE NOTE: If you make the
Section 83(b) election, the election is irrevocable.

1.   Complete Section 83(b) election form (attached as Attachment 1) and make
four (4) copies of the signed election form. (Your spouse, if any, should sign
Section 83(b) election form as well.)

2.   Prepare the cover letter to the Internal Revenue Service (sample letter
attached as Attachment 2).

3.   Send the cover letter with the originally executed Section 83(b) election
form and one (1) copy via certified mail, return receipt requested to the
Internal Revenue Service at the address of the Internal Revenue Service where
you file your personal tax returns. We suggest that you have the package
date-stamped at the post office. The post office will provide you with a white
certified receipt that includes a dated postmark. Enclose a self-addressed,
stamped envelope so that the Internal Revenue Service may return a date-stamped
copy to you. However, your postmarked receipt is your proof of having timely
filed the Section 83(b) election if you do not receive confirmation from the
Internal Revenue Service.

4.   One (1) copy must be sent to Leap Wireless International, Inc. for its
records and one (1) copy must be attached to your federal income tax return for
the applicable calendar year.

5.   Retain the Internal Revenue Service file stamped copy (when returned) for
your records.

     Please consult your personal tax advisor for the address of the office of
the Internal Revenue Service to which you should mail your election form.
4-Year Performance Vesting Restricted Stock Award
3/15/10

C-1



--------------------------------------------------------------------------------



 



ATTACHMENT 1 TO EXHIBIT C
ELECTION UNDER INTERNAL REVENUE CODE SECTION 83(B)
     The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer’s receipt of shares (the “Shares”) of Common Stock,
par value $0.0001 per share, of Leap Wireless International, Inc., a Delaware
corporation (the “Company”).

1.   The name, address and taxpayer identification number of the undersigned
taxpayer are:                                           
                                                                   
                                 SSN:       The name, address and taxpayer
identification number of the Taxpayer’s spouse are (complete if applicable):    
                                                                      
                                                                    
                                                                      SSN:

2.   Description of the property with respect to which the election is being
made:

                                              (___) shares of Common Stock, par
value $0.0001 per share, of the Company.

3.   The date on which the property was transferred was                      .
The taxable year to which this election relates is calendar year 20___.

4.   Nature of restrictions to which the property is subject:

    The Shares are subject to forfeiture if unvested as of the date of
termination of employment, directorship or consultancy with the Company.

5.   The fair market value at the time of transfer (determined without regard to
any lapse restrictions, as defined in Treasury Regulation Section 1.83-3(a)) of
the Shares was $                     per Share.

6.   The amount paid by the taxpayer for Shares was                       per
share.

7.   A copy of this statement has been furnished to the Company.

       
Dated:                      , 20___
  Taxpayer Signature                                             
                    

4-Year Performance Vesting Restricted Stock Award
3/15/10

C-1-1



--------------------------------------------------------------------------------



 



The undersigned spouse of Taxpayer joins in this election. (Complete if
applicable).

       
Dated:                      , 20___
  Spouse’s Signature                                            
                     

Signature(s) Notarized by:

                                                                

                                                                

4-Year Performance Vesting Restricted Stock Award
3/15/10

C-1-2



--------------------------------------------------------------------------------



 



ATTACHMENT 2 TO EXHIBIT C
SAMPLE COVER LETTER TO INTERNAL REVENUE SERVICE
                                        , 20___
VIA CERTIFIED MAIL
RETURN RECEIPT REQUESTED
Internal Revenue Service
[Address where taxpayer files returns]

     
Re:
  Election under Section 83(b) of the Internal Revenue Code of 1986
 
  Taxpayer:
 
 
  Taxpayer’s Social Security Number:
 
 
  Taxpayer’s Spouse:
 
 
  Taxpayer’s Spouse’s Social Security Number:
 

Ladies and Gentlemen:
     Enclosed please find an original and one copy of an Election under Section
83(b) of the Internal Revenue Code of 1986, as amended, being made by the
taxpayer referenced above. Please acknowledge receipt of the enclosed materials
by stamping the enclosed copy of the Election and returning it to me in the
self-addressed stamped envelope provided herewith.
Very truly yours,
                                                                  
              
Enclosures
cc: Leap Wireless International, Inc.
4-Year Performance Vesting Restricted Stock Award
3/15/10

C-2-1



--------------------------------------------------------------------------------



 



EXHIBIT D
TO RESTRICTED STOCK AWARD GRANT NOTICE
FORM OF GENERAL RELEASE
     1. General Release of Claims. In consideration of certain rights to
accelerated vesting of shares of common stock of Leap Wireless International,
Inc. (the “Company”) granted to the undersigned (“Holder”) pursuant to the Leap
Wireless International, Inc. 2004 Stock Option, Restricted Stock and Deferred
Stock Unit Plan (the “Plan”), Holder does hereby for himself or herself and his
or her spouse, beneficiaries, heirs, successors and assigns, release, acquit and
forever discharge the Company and Cricket Communications, Inc. (collectively,
the “Companies”) and their respective stockholders, officers, directors,
managers, employees, representatives, related entities, successors and assigns,
and all persons acting by, through or in concert with them (collectively, the
“Releasees”) of and from any and all claims, actions, charges, complaints,
causes of action, rights, demands, debts, damages, or accountings of whatever
nature, except for criminal activity, known or unknown, which Holder may have
against the Releasees based on any actions or events which occurred prior to the
date of this General Release, including, but not limited to, those related to,
or arising from, Holder’s employment with the Companies, or the termination
thereof, any claims under Title VII of the Civil Rights Act of 1964, the Federal
Age Discrimination and Employment Act and the California Fair Employment and
Housing Act (collectively, “Claims”). This General Release shall not, however,
constitute a waiver of any of Holder’s vested rights under any outstanding award
granted to Holder pursuant to the Plan or under the terms of any employee
benefit plan of the Companies in which Holder is a participant.
     2. Release of Unknown Claims. In addition, Holder expressly waives all
rights under Section 1542 of the Civil Code of the State of California, which
reads as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
     3. Older Worker’s Benefit Protection Act. Holder agrees and expressly
acknowledges that this General Release includes a waiver and release of all
claims which Holder has or may have under the Age Discrimination in Employment
Act of 1967, as amended, 29 U.S.C. § 621, et seq. (“ADEA”). The following terms
and conditions apply to and are part of the waiver and release of the ADEA
claims under this General Release:
          a. That this General Release is written in a manner calculated to be
understood by Holder.
          b. The waiver and release of claims under the ADEA contained in this
General Release do not cover rights or claims that may arise after the date on
which Holder signs this General Release.
4-Year Performance Vesting Restricted Stock Award
3/15/10

D-1



--------------------------------------------------------------------------------



 



          c. The rights to accelerated vesting of shares of the Company’s common
stock provide for consideration in addition to anything of value to which Holder
is already entitled.
          d. Holder is advised to consult an attorney before signing this
General Release.
          e. Holder is afforded twenty-one (21) days (or, in the event that the
Holder is terminated in connection with an exit incentive or other employment
termination program, forty-five (45) days) after Holder is provided with this
General Release to decide whether or not to sign this General Release. If Holder
executes this General Release prior to the expiration of such period, Holder
does so voluntarily and after having had the opportunity to consult with an
attorney.
          f. In the event that any termination of Holder’s employment is in
connection with an exit incentive or other employment termination program,
Holder is provided with written information, calculated to be understood by the
average individual eligible to participate, as to:
          (i) any class, unit, or group of individuals covered by such program,
any eligibility factors for such program, and any time limits applicable to such
programs; and
          (ii) the job titles and ages of all individuals eligible or selected
for the program, and the ages of all individuals in the same job classification
or organizational unit who are not eligible or not selected for the program.
          g. Holder will have the right to revoke this General Release within
seven (7) days of signing this General Release. In the event this General
Release is revoked, this General Release will be null and void in its entirety,
and Holder will not receive the benefits described in Paragraph 1 above.
          h. If Holder wishes to revoke the General Release, Holder shall
deliver written notice stating his or her intent to revoke this General Release
to the Company’s Corporate Secretary on or before the seventh (7th) day after
the date hereof.
     4. No Assignment of Claims. Holder represents and warrants to the Releasees
that there has been no assignment or other transfer of any interest in any Claim
which Holder may have against the Releasees, or any of them, and Holder agrees
to indemnify and hold the Releasees harmless from any liability, claims,
demands, damages, costs, expenses and attorneys’ fees incurred as a result of
any person asserting any such assignment or transfer of any rights or Claims
under any such assignment or transfer from such party.
     5. No Suits or Actions. Holder agrees that if he or she hereafter
commences, joins in, or in any manner seeks relief through any suit arising out
of, based upon, or relating to any of the Claims released hereunder, or in any
manner asserts against the Releasees any of the Claims released hereunder, then
he or she will pay to the Releasees against whom such suit or Claim is asserted,
in addition to any other damages caused thereby, all attorneys’ fees incurred by
such
4-Year Performance Vesting Restricted Stock Award
3/15/10

D-2



--------------------------------------------------------------------------------



 



Releasees in defending or otherwise responding to said suit or Claim.
     6. No Admission. Holder further understands and agrees that neither the
payment of money nor the execution of this Release shall constitute or be
construed as an admission of any liability whatsoever by the Releasees.
HOLDER
                                                                       
                 
Date:                                                                
                
4-Year Performance Vesting Restricted Stock Award
3/15/10

D-3